Exhibit 10.4

UNITED RENTALS, INC.
SEPARATION AGREEMENT AND GENERAL RELEASE

SEPARATION AGREEMENT and GENERAL RELEASE (this “Agreement”) made on the date
indicated below between United Rentals, Inc. (“United Rentals”) (United Rentals,
together with all of its subsidiaries, parents, and any other affiliates shall
herein be referred to as the “Company”), and Martin Welch III (“Employee”) (the
Company and Employee shall collectively be referred to as the “Parties”). The
Parties hereby agree as follows:

1.          Termination of Employment. Except as otherwise provided in this
Section 1, Employee’s employment with the Company shall terminate on March 31,
2009 (the “Termination Date”). Notwithstanding the foregoing, the Company may
terminate at any time upon two days notice to the Employee (an “Early
Termination”) and, if the Early Termination is effected either at the Employee’s
request or as a result of the Employee failing to provide reasonable Services
(as defined below), as determined by the Company in its good faith discretion,
then the Termination Date shall be considered the date of such Early
Termination.

2.          Duties During Transition Period; Base Salary and Benefits During
Transition Period.

 

 

 

 

(a)

Duties During Transition Period. As of December 1, 2008 (the “Transition Date”),
Employee ceased to be Chief Financial Officer and Executive Vice President of
the Company. After the Transition Date, Employee shall not be an officer of the
Company or any of its subsidiaries. Beginning on the Transition Date and
continuing through the Termination Date (the “Transition Period”), as and to the
extent requested by the Company from time to time, Employee shall perform the
following duties (collectively, the “Services”): (a) act as a historical and
knowledge resource to Company employees in connection with matters related to
the Company, including financial matters, as requested by the Company, (b) train
and transition his responsibilities to other Company employees, and (c) such
other duties reasonably requested by the Company. The Services to be performed
by the Employee pursuant to the foregoing sentence are expected to be performed
by the Employee on at least an 80% of full-time basis. During the Transition
Period, Employee shall retain his current office at the Company’s Greenwich,
Connecticut headquarters.

 

 

 

 

(b)

Base Salary and Benefits During the Transition Period. During the Transition
Period, Employee shall continue to be paid a base salary at the annual rate of
$562,500 and shall be eligible for benefits under any Company benefits plan or
program or otherwise, except as otherwise required under (i) the terms of a
Company benefits plan or program or (ii) applicable law. Notwithstanding the
foregoing, Employee shall not be entitled to an annual cash incentive bonus with
respect to any portion of the Transition Period after December 31, 2008.


--------------------------------------------------------------------------------



3.          Consideration. Although, in the absence of this Agreement, the
Company is not required to provide the full amount of the following
consideration to Employee, the Company, in exchange for promises made herein by
Employee, shall provide Employee with the following aggregate benefits:

 

 

 

 

(a)

Installment Payments. The Company agrees to pay Employee $1,068,750, payable in
26 bi-weekly payroll installments of $41,105.77 commencing on April 1, 2009.

 

 

 

 

(b)

2008 Annual Cash Incentives Bonus. Regardless of the Termination Date, Employee
shall be entitled to receive a 2008 annual cash incentive bonus subject to the
terms of the award previously made to him, the achievement of pre-established
performance goals set forth therein, the terms and conditions of the Company’s
Annual Incentive Compensation Plan and certification of such achievement, and
the amount of the bonus, by the Compensation Committee of the Company. The
payment of the 2008 annual cash incentive bonus, if any, shall be payable at the
time such bonuses are paid to other executives of the Company.

 

 

 

 

(c)

Restricted Stock. Employee’s “performance-based” restricted stock units granted
pursuant to the Company’s 2001 Comprehensive Stock Plan (the “Stock Plan”) and
the Restricted Stock Unit Agreement entered into by and between the Company and
Employee, dated as of May 30, 2006 (the “RSU Agreement”), shall continue to vest
through December 31, 2008 with the achievement of the performance objectives set
forth in the RSU Agreement to be determined by the Compensation Committee at the
same time as, and consistent with its determinations for other executives. Any
performance-based restricted stock units thereafter remaining shall be
forfeited. Employee’s “time-based” restricted stock units granted pursuant to
the Plan and the RSU Agreement shall continue to vest in accordance with the
Plan and the RSU Agreement until the Termination Date, with a pro rata number of
“time-based” restricted stock units vesting, as applicable, in accordance with
the provisions of the Restricted Stock Agreement for a termination without Cause
or for Good Reason. Any “time-based” restricted stock units remaining thereafter
shall be forfeited on the Termination Date.

 

 

 

 

(d)

Accrued, Unused Vacation. The Company shall also make a lump sum payment to
Employee for his accrued but unused vacation as of the Termination Date. Such
payment shall be made by the Company following the Termination Date in
accordance with its standard payroll practices.

2

--------------------------------------------------------------------------------



 

 

 

 

(e)

Taxes and Withholdings; Section 409A. The payments and benefits to be made
pursuant to this Section 3 and in Section 2 shall be subject to all applicable
withholdings for federal, state and local income taxes, Social Security, and all
other customary withholdings. The Company makes no representations regarding the
tax implications of the compensation, payments and benefits to be paid to
Employee under this Agreement. It is the intention of the parties that payments
and benefits under this Agreement be interpreted to be exempt from or in
compliance with Section 409A of the Internal Revenue Code of 1986, as amended
and accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from or in compliance with Section 409A.
Notwithstanding anything herein to the contrary, if (i) at the time of
Employee’s “separation from service” (as defined in Treas. Reg. Section
1.409A-1(h)) with the Company other than as a result of his death, (ii) Employee
is a “specified employee” (as defined in Section 409A(a)(2)(B)(i)), (iii) one or
more of the payments or benefits received or to be received by Employee pursuant
to this Agreement would constitute deferred compensation subject to Section
409A, and (iv) the deferral of the commencement of any such payments or benefits
otherwise payable hereunder as a result of such separation of service is
necessary in order to prevent any accelerated or additional tax under Section
409A, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder to the extent necessary (without any reduction in
such payments or benefits ultimately paid or provided to Employee) until the
date that is six months following Employee’s separation from service with the
Company (or the earliest date as is permitted under Section 409A). Any payment
deferred during such six-month period shall be paid in a lump sum on the day
following such six-month period. Any remaining payments or benefits shall be
made as otherwise scheduled under this Agreement. To the extent any
reimbursements or in-kind benefits due to Employee under this Agreement
constitute deferred compensation under Section 409A, any such reimbursements or
in-kind benefits shall be paid to Employee in a manner consistent with Treas.
Reg. Section 1.409A-3(i)(1)(iv). Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A.

 

 

 

 

(f)

Cobra. Provided that Employee timely elects continuation health benefits
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company will pay through the COBRA Payment End Date (as
defined below) for the monthly premiums for the level of coverage Employee
maintained on the Termination Date. The “COBRA Payment End Date” shall be the
earlier of (i) 12 months following the Termination Date and (ii) the date
Employee becomes employed by a third party and is eligible for coverage under
the group benefits plan of the new employer. If during the period Employee is
receiving this benefit, Employee obtains new employment and becomes eligible for
coverage under the group benefits plan of the new employer, Employee must notify
the Company in writing of such new employment so that the Company receives such
notification prior to the commencement of this employment.

3

--------------------------------------------------------------------------------



4.          Non-Admission of Liability. The Company is providing Employee with
the consideration described in this Agreement in exchange for Employee’s
agreement to undertake certain obligations and for Employee releasing the
Company and related parties from any claims he may have against the Company and
the related parties, as described herein. The fact that the Company is offering
this consideration to Employee is not an admission that the Company has violated
Employee’s rights (or the rights of anyone else), any statute or law, or
breached any duty or obligation in any manner whatsoever.

5.          Release and other Promises. The intent of this section is to secure
Employee’s release of claims against the Company or anyone connected with it for
any harm Employee may claim to have suffered for any period prior to his
execution of this Agreement in connection with Employee’s employment or the
termination of Employee’s employment, in return for the benefits described in
this Agreement. Accordingly, in exchange for the consideration described above,
Employee hereby agrees as follows:

 

 

 

 

(a)

Release. In consideration of the foregoing, Employee hereby releases and forever
discharges the Company and all of its present, former and/or future officers,
employees, directors, stockholders, agents, representatives, partners,
administrators, attorneys, insurers, fiduciaries, subsidiaries, divisions,
affiliates, predecessors, successors and assigns, in their individual and/or
representative capacities (hereinafter collectively referred to as the “Released
Parties”), from any and all liabilities, causes of action, suits, agreements,
promises, damages, disputes, controversies, contentions, grievances,
differences, judgments, debts, claims and demands of any kind whatsoever, both
in law and in equity, known or unknown, fixed or contingent, and whether
asserted or unasserted (“Claims”), (i) which Employee may have or claim to have
based upon or in any way related to Employee’s employment or termination of
employment with the Company, for any period prior to his execution of this
Agreement, (ii) which otherwise involve facts that occurred during any period
prior to Employee’s signing of this Agreement, or (iii) otherwise arising under
the Employment Agreement, made as of March 7, 2006, between the Parties (the
“Employment Agreement”) or any incentive, welfare or pension plans of the
Company. Such released Claims include, without limitation, any and all Claims
under the Age Discrimination in Employment Act of 1967, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1871, the Civil Rights Act of 1991,
the Fair Labor Standards Act, the Family and Medical Leave Act of 1993, the
Americans with Disabilities Act, the Employee Retirement Income Security Act of
1974 (including, without limitation, any claim for severance pay), the
Connecticut Human Rights Act, Conn. Gen. Stat. §46a-51, et. seq., and any and
all other federal, state or local laws, statutes, rules and regulations
pertaining to employment, each as amended. This includes but is not limited to
any and all Claims growing out of any legal restrictions on the Company’s right
to terminate its employees, including specifically the Worker Adjustment and
Retraining Notification Act of 1988 (“WARN”). Such released Claims also include,
without limitation, any and all Claims under state contract or tort law; any and
all Claims based on the design or administration of any Company employee benefit
plan or program arising under any Company policy, procedure, or employee benefit
plan; any and all Claims for wages, commissions, bonuses, continued employment
with the Company in any position, and compensatory, punitive or liquidated
damages; and any and all Claims for attorney’s fees and costs. Notwithstanding
the foregoing, nothing contained herein shall interfere with or waive Employee’s
right to enforce this Agreement or any other agreement between the Parties to
the extent expressly preserved by this Agreement.

4

--------------------------------------------------------------------------------



 

 

 

 

(b)

Subsequent Release. Notwithstanding anything herein to the contrary, the
Company’s payments described in Section 3(a) hereof shall be contingent on
Employee’s execution of, and delivery to, the Company on or after March 16, 2009
and on or before March 20, 2009, the General Release attached hereto as Exhibit
A and Employee not revoking such release within seven days of his delivery of
such release. If Employee fails to timely execute and deliver the release or
revokes the release, the Company shall not be obligated to make the payments
described in Section 3(a) hereof.

 

 

 

 

(c)

No Prior Lawsuits or Assignments. Employee hereby represents that Employee has
not filed, or assigned to any other person or entity any Claim against the
Released Parties relating to Employee’s employment and/or separation from
employment with the Company, or otherwise involving facts which occurred in any
period prior to Employee’s signing of this Agreement.

 

 

 

 

(d)

Continued Obligations Under the Employment Agreement. Employee agrees that it is
a material condition of this Agreement that Employee comply with Sections 5, 6
and 7 of the Employment Agreement, which are incorporated by reference herein.

6.          Indemnification. The Parties shall continue to comply with the terms
of the Indemnification Agreement between the Company and Employee dated
September 12, 2005 (the “Indemnification Agreement”). Notwithstanding anything
in this Agreement to the contrary, the rights and obligations of the Parties
with respect to indemnification (including dispute resolution, governing law and
notice) shall be governed by the Indemnification Agreement.

5

--------------------------------------------------------------------------------



7.          Acknowledgments. By signing this Agreement below, Employee hereby
acknowledges as follows:

 

 

 

 

(a)

Sufficiency of Consideration. The consideration received by Employee in Section
3 of this Agreement in exchange for the releases contained or referred to in
Section 5 and the other promises contained in this Agreement, are greater in
value than anything else which Employee may have otherwise been entitled under
any existing Company separation, benefit or compensation policy if Employee did
not execute this Agreement.

 

 

 

 

(b)

Entire Agreement; Prior Agreements. This Agreement contains the entire agreement
between Employee and the Company regarding the subject matter hereto and, as
such, fully supersedes any and all prior agreements or understandings between
Employee and the Company pertaining to the subject matter addressed in this
Agreement (including, without limitation, the Employment Agreement); provided,
that, this Agreement shall not supersede, replace, or otherwise affect in any
manner, (i) Employee’s continuing obligations under Sections 5, 6 and 7 of the
Employment Agreement, (ii) the Indemnification Agreement, and (iii) the
Restricted Stock Unit Agreement. Employee has carefully read and fully
understands all of the provisions of this Agreement, which, except as noted in
this Agreement, sets forth the entire understanding between Employee and the
Company. In agreeing to the terms of this Agreement, Employee is not relying
upon any written or oral promise or representation made to Employee by any
employee or representative of the Company, other than the promises contained
herein. This Agreement may not be amended, superseded, cancelled or terminated
other than in a writing expressly referencing this Agreement and signed both by
Employee and by the Company or its attorney or other designated representative.

8.          Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.

9.          Return of Company Property. On the Termination Date or upon earlier
request by the Company, Employee shall return to the Company any Company
property in Employee’s possession, custody or control.

10.        Choice of Law; Forum. This Agreement (including any of Employee’s
continuing obligations under the Employment Agreement pursuant to Section 5(d)
hereof) shall be governed by the laws of the State of Delaware without giving
effect to the principle of choice of law thereof. The interpretation and
enforcement of the provisions of this Agreement (including any dispute regarding
Employee’s continuing obligations under the Employment Agreement other than the
rights subject to Section 7(i)(ii) thereof) under the auspices of the American
Arbitration Association in accordance with the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association then in effect,
and before a panel of three arbitrators selected in accordance with such rules.
Judgment upon the award rendered by the arbitrators may be entered into any
state or federal courts sitting in Fairfield County, Connecticut.

6

--------------------------------------------------------------------------------



11.          Notice. Whenever any notice (other than a notice of Early
Termination) is required or permitted hereunder, it shall be given in writing
addressed as follows:

 

 

 

 

 

To the Company:

 

United Rentals, Inc.

 

 

 

Five Greenwich Office Park

 

 

 

Greenwich, Connecticut 06830

 

 

 

Facsimile: (203) 622-6080

 

 

 

Attention: Chief Executive Officer

 

 

 

 

 

To the Executive:

 

To his home address as shown on the records of the Company, Attention: Martin
Welch III

Notice shall be deemed given and effective (a) three (3) business days after the
deposit in the U.S. mail of a writing addressed as above and sent first class
mail, certified, return receipt requested, (b) when received by the addressee,
if sent by a nationally recognized air courier for next day delivery service
(receipt requested), or (c) upon personal delivery (with written confirmation of
receipt). Either party may change the address for notice by notifying the other
party of such change in accordance with this Section 11. A notice of Early
Termination may be given verbally or in any written or electronic (including
email) manner, and shall be effective upon receipt.

12.          Assignment and Transfer. This Agreement shall inure to the benefit
of and be enforceable by, and may be assigned by the Company without Employee’s
consent to, any purchaser of all or substantially all of the Company’s business
or assets, any successor to the Company or any assignee thereof (whether direct
or indirect, by purchase, merger, consolidation or otherwise), and upon such
assignment this Agreement shall be binding upon such successor or assignee.
Employee’s rights and obligations under this Agreement shall not be transferable
by Employee by assignment or otherwise, and any purported assignment, transfer
or delegation thereof shall be void; provided, however, that if Employee shall
die, all amounts payable to Employee hereunder shall be paid in accordance with
the terms of this Agreement to Employee’s estate.

13.          No Waiver. No waiver by the parties hereto of any default or breach
of any term, condition or covenant of this Agreement shall be deemed to be a
waiver of any other term, condition or covenant contained herein or on any
subsequent default or breach of the same term, condition or covenant.

14.          No Obligation to Mitigate. In no event shall Employee be obliged to
seek other employment or consulting or take any other action by way of
mitigation of the amounts payable to Employee under any of the provisions of
this Agreement, nor shall the amount of any payment hereunder be reduced by any
compensation earned by Employee as a result of self-employment or employment by
another employer.

7

--------------------------------------------------------------------------------



15.          No Right of Set-off, Etc. Except as set forth in this Agreement,
the obligation of the Company to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including without limitation, set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against Employee or others.

16.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed to be one and the same instrument. Execution of this
Agreement by the Parties evidenced by signatures transmitted by facsimile or
electronic mail shall be deemed the same as original signatures.

ACCEPTED AND AGREED

 

 

 

United Rentals, Inc.

 

 

 

 

By:

/s/ Michael J. Kneeland

 

 

--------------------------------------------------------------------------------

 

Michael J. Kneeland

 

Chief Executive Officer

 

 

 

Dated: December 31, 2008

 

 

 

/s/ Martin Welch

 

--------------------------------------------------------------------------------

 

Martin Welch III

 

Dated: December 30, 2008

8

--------------------------------------------------------------------------------